ALD-276                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2145
                                       ___________

                              In re: JOHN E. REARDON,
                                                 Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                  United States District Court for District of New Jersey
                       (Related to D.N.J. Civ. Nos. 1-15-cv-00244;
                            1-15-cv-05520 & 1-15-cv-08597)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    June 8, 2017
            Before: MCKEE, JORDAN, and RESTREPO, Circuit Judges

                               (Opinion filed: July 7, 2017)
                                       _________

                                          OPINION*
                                          _________

PER CURIAM

       John E. Reardon, who is a pro se plaintiff in three separate civil actions pending in

the United States District Court for the District of New Jersey, seeks a writ of mandamus

to compel the District Court to take various actions in these cases. For the reasons set

forth below, we will deny the petition.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              I.

       Reardon commenced the first action in January 2015 by filing a complaint in the

District Court against the judges and other individuals involved in his divorce and

custody proceedings, which evidently took place over two decades ago. D.N.J. Civ. No.

1-15-cv-00244. Reardon filed at least three motions for default judgment, all of which

the court denied on the ground that Reardon had not complied with Rule 55 of the

Federal Rules of Civil Procedure. The District Court also denied Reardon’s request for

recusal. This matter is still pending in the District Court.

       Next, in July 2015, Reardon commenced a second action in the District of New

Jersey against a different group of judges, court officers, and members of law

enforcement who appear to have been involved in a criminal matter against Reardon in

the early 1990s. D.N.J. Civ. No. 1-15-cv-05520. Reardon sought both a default

judgment and recusal in this case too, but the District Court denied his requests. This

matter is also still pending.

       Reardon filed a third complaint in the District Court in December 2015, this time

asserting that he was denied his right to a jury trial when he was fined for various traffic

violations in 1988. D.N.J. Civ. No. 1-15-cv-08597. Reardon’s efforts to obtain a default

judgment and recusal failed in this case as well. The District Court subsequently granted

the defendants’ motion to dismiss, but Reardon’s motion for reconsideration of the

dismissal order is still pending.
                                              2
       Reardon now petitions this Court for a writ of mandamus to compel the District

Court to enter a default judgment in his first two cases, and to “declare void” the District

Judge’s orders denying his requests for recusal in all three.

                                             II.

       We will deny the petition. Mandamus is a drastic remedy that is granted in only

extraordinary cases. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). To demonstrate that mandamus is appropriate, petitioners must establish that they

have “no other adequate means” to obtain the relief requested, and that they have a “clear

and indisputable” right to issuance of the writ. Madden v. Myers, 102 F.3d 74, 79 (3d

Cir. 1996). Mandamus may not be used as a substitute for appeal. See In re Diet Drugs

Prods. Liab. Litig., 418 F.3d at 378-79.

       To the extent that Reardon asks us to compel the District Court to grant his

motions for default judgment in D.N.J. Civ. Nos. 1-15-cv-00244 and -05520, mandamus

relief is unavailable because he may obtain appellate review of the District Court’s orders

once these cases are finally resolved. See In re Kensington Int’l Ltd., 353 F.3d 211, 219

(3d Cir. 2003) (“If, in effect, an appeal will lie, mandamus will not.”); Adult Film Ass’n

of Am., Inc., v. Thetford, 776 F.2d 113, 115 (5th Cir. 1985) (“[T]he district court’s denial

of [plaintiff’s] motion for a default judgment can be reviewed on appeal from the court’s

final judgment on the merits.”). Similarly, Reardon may not use mandamus as a

substitute for an appeal to challenge the District Court’s orders denying his requests for

recusal in D.N.J. Civ. Nos. 1-15-cv-00244, -055201, or -08597.
                                              3
       To the extent that Reardon seeks recusal directly through mandamus, we will deny

the request. “The test for recusal under § 455(a) is whether a reasonable person, with

knowledge of all the facts, would conclude that the judge’s impartiality might be

reasonably questioned.” In re Kensington, 353 F.3d at 220. Although Reardon argues

that the District Court’s decisions in his three cases demonstrate bias, he does not point to

anything in the record that would lead a reasonable person to agree.

                                             III.

       Accordingly, we will deny the mandamus petition.




                                              4